Case 3:19-cv-10170-BRM-LHG Document 298 Filed 04/06/21 Page 1 of 7 PageID: 12405




                                   UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF NEW JERSEY




  SANDOZ, INC., et ano.,                                     Civil Action No.: 19-10170

                             Plaintiffs,

                       v.

  UNITED THERAPEUTICS CORP., et ano.

                             Defendants.                         OPINION AND ORDER OF THE
                                                                 SPECIAL DISCOVERY MASTER
  ______________________________________
                                                              REGARDING DEFENDANT’S MOTION
                                                               TO COMPEL NON-PARTY LIQUIDIA
                                                              TO BEAR THE COST OF RESPONDING
                                                                  TO DEFENDANT’S SUBPOENA




  LINARES, J.

             This matter comes before the Special Master by way of Defendant United Therapeutics

  Corp.’s Motion to Compel Non-Party Liquidia Technologies, Inc. (“Liquidia”) to Bear the Cost

  of Responding to Defendant’s Subpoena. (See Defendant UTC’s February 8, 2021 Letter Brief

  (“Def. Br.”)). On February 19, 2021, Non-Party Liquidia opposed Defendant’s Motion. (See

  Liquidia’s February 19, 2021 Opposition Letter Brief (“Liquidia Br.”)). Plaintiffs Sandoz, Inc.

  and RareGen, LLC (now Liquidia PAH)1 have not taken a position with regard to same. The

  Special Master has reviewed the submissions and relevant controlling law, and, for the reasons

  set forth below, hereby GRANTS Defendant’s Motion.




  1   Plaintiff RareGen officially changed its name to Liquidia PAH, LLC. (ECF Nos. 294, 295).


  ME1 35909543v.6
Case 3:19-cv-10170-BRM-LHG Document 298 Filed 04/06/21 Page 2 of 7 PageID: 12406




                                            I. FACTS

           The Special Master presumes the parties’ familiarity with the facts and procedural

  posture of this matter. As such, the Special Master will only recite the facts pertinent to the

  subject dispute.

           In June of 2020, Liquidia announced that it would be acquiring Plaintiff RareGen (now

  Liquidia PAH), with the transaction ultimately closing by the end of the 2020 year. (Def. Br. at

  1; Liquidia Br. at 1). This announcement was made while the underlying action was pending.

  (Compare Civil Action No. 3:19-cv-10170 (D.N.J.) with Def. Br. at 1, and Liquidia Br. at 1).

  Defendant served the subject subpoena on Liquidia as soon as Defendant learned of the merger.

  (Def. Br. at 1; Liquidia Br. at 1). Defendant’s subpoena demanded that Liquidia produce

  documents that pertained to the underlying action and/or Liquidia’s acquisition of Plaintiff

  RareGen (now Liquidia PAH). (Id.).

           Defendant and Liquidia engaged in a prolonged discussion regarding the parameters and

  manner of Liquidia’s response to Defendant’s subpoena. (Def. Br. at 1; Liquidia Br. at 1).

  According to Liquidia, it “spent months” working with Defendant, but “no matter what Liquidia

  proposed, [Defendant] wanted more.” (Liquidia Br. at 1). At some point, Liquidia made a final

  offer of compromise to search and review over 25,000 documents with families. (Liquidia Br. at

  3).

           However, a new issue developed. Liquidia agreed to review the aforementioned universe

  of documents if Defendant agreed to pay the estimated cost of $45,000, arguing that it should not

  be required to carry this cost because it was an “innocent bystander.” (Liquidia Br. at 3-4, 1).



                                                 2
  ME1 35909543v.6
Case 3:19-cv-10170-BRM-LHG Document 298 Filed 04/06/21 Page 3 of 7 PageID: 12407




  Defendant refused to pay for the cost of review and production asserting that Liquidia was an

  interested party and, therefore, responsible for the total cost of production. (Def. Br. at 1-2).

           Defendant and Liquidia have been unable to resolve this issue relating to the cost of

  responding to the subpoena. As such, Defendant has moved to compel Liquidia to bear the cost

  and fees associated with responding to Defendant’s subpoena. After careful consideration, and

  for the reasons set forth below, the Special Master grants Defendant’s Motion.

                                        II.     LEGAL STANDARD

           Generally, a non-party responding to the subpoena is required to pay the cost of same.

  See, e.g., Gould v. O’Neal, 2019 WL 4686991, at *4 (D.N.J. Sept. 26, 2019) (“a nonparty

  responding to a subpoena is typically required to pay its own costs of production.”). However,

  there is an affirmative duty on a party serving a subpoena to take reasonable steps to avoid

  imposing undue expense on a person subject to the subpoena. See Fed. R. Civ. P. 45(d)(1).

  Pursuant to Rule 45, the Court may impose an appropriate sanction, such as reasonable

  attorney’s fees, on a party who fails to comply with this duty. Rule 45 also provides that when a

  person served with a subpoena to produce documents objects, the serving party may move for an

  order compelling production. Such an order, if entered, must protect a person who is neither a

  party nor a party’s officer from “significant expense” resulting from compliance. Fed. R. Civ. P.

  45(d)(2)(B)(i) and (ii)

           This general rule is not without exception. Rule 45 governs the procedure by which a

  non-party is protected from compliance with a subpoena, and, in pertinent part, sets forth that

  While Liquidia does not appear to be arguing for sanctions against Defendant UTC for any

  failure to comply with its duty to avoid imposing undue expense under subsection (d)(i) of Rule

  45, nonetheless, the Court, or in this case the Special Master, is tasked with assuring that a non-



                                                    3
  ME1 35909543v.6
Case 3:19-cv-10170-BRM-LHG Document 298 Filed 04/06/21 Page 4 of 7 PageID: 12408




  party is not burdened with significant costs when the non-party complies with a duly issued

  subpoena. See Fed. R. Civ. P. 45(d)(2)(B)(ii). Furthermore, the Third Circuit has explained that

  “[s]ignificant expenses must be borne by the party seeking [the] discovery.” R.J. Reynolds

  Tobacco v. Phillip Morris, Inc., 29 F. App’x 880, 882-83 (3d Cir. 2002) (emphasis added).

           The Special Master’s analysis does not end with the plain language of the Rules, however.

  As Courts within the Third Circuit have explained, when a subpoena is directed to a person or

  entity that “is not a classic disinterested non-party, the court can order the non-party to produce

  the documents at its own expense.” In re Mushroom Direct Purchaser Antitrust Litig., 2012 WL

  298480, at *7 (E.D. Pa. Jan. 31, 2012). To determine whether fee-shifting is appropriate, courts

  in their discretion consider “(1) whether the nonparty has an actual interest in the outcome of the

  case; (2) whether the nonparty can more readily bear the costs than can the requesting party; and

  (3) whether the litigation is of public importance.” 9 Moore’s Federal Practice § 45.41[3]; Miller

  v. Allstate Fire & Cas. Ins. Co., 2009 WL 700412, at *2 (W.D. Pa. Mar. 17, 2009).

                                         III.    ANALYSIS

           The primary focus of the Special Master’s analysis, as well as Defendant and Liquidia’s

  arguments, is whether or not Liquidia is an interested party such that it should bear the cost of

  subpoena compliance. According to Defendant, Liquidia is an interested party because Plaintiff

  RareGen (now Liquidia PAH) is a wholly owned subsidiary of Liquidia. (Def. Br. at 3 (citing

  Universal Del., Inc. v. Comdata Corp., 2010 WL 1381225, at *4 (E.D. Pa. Mar. 13, 2010)).

  Moreover, Defendant asserts that “Liquidia stands to receive a direct financial benefit should

  Plaintiffs … prevail on their claims,” since any injunctive relief awarded to Plaintiffs will result

  in Plaintiffs’ ability to promote generic treprostinil, which, in turn, will result in revenue for

  Liquidia as the parent company of Plaintiff RareGen (now Liquidia PAH). (Id.). Hence,



                                                   4
  ME1 35909543v.6
Case 3:19-cv-10170-BRM-LHG Document 298 Filed 04/06/21 Page 5 of 7 PageID: 12409




  Defendant avers that Liquidia should be responsible for the costs of complying with the

  subpoena because it stands to receive a direct financial benefit. (Id. (citing Cornell v. Columbus

  McKinnon Corp., 2015 WL 4747260, at *5 (N.D. Cal. Aug. 15, 2015)).

           Liquidia begins by noting that its decision to acquire Plaintiff RareGen (now Liquidia

  PAH) should not be held against it, as it specifically “carved out” this litigation as part of the

  merger transaction. (Liquidia Br. at 5, Exhibit C). Said exhibit specifically sets forth that

  Liquidia would have “no recoverable stake or standing in this Action.” (Id.). As such, Liquidia

  avers that its ownership of Plaintiff RareGen (now Liquidia PAH) should not be any indication

  that it is an interested party in the litigation. Liquidia also notes that the injunctive relief sought

  by Plaintiffs is targeted as providing relief for patients, not Plaintiffs themselves. (Id.). Finally,

  Liquidia says that any argument rooted in future profits from the sale of generic treprostinil

  should be ignored because, if Defendant’s logic is accepted, any non-party with an indirect

  financial benefit would be required to pay for a response to a third-party subpoena, which would

  obfuscate the purpose of Rule 45(c)(2)(B).

           The Special Master agrees with Defendant in this circumstance. This is because Liquidia

  is not a mere bystander, as it claims to be. Rather, Liquidia does in fact have an interest in the

  outcome of the case. As a matter of fact, Plaintiff RareGen “changed its name to Liquidia PAH,

  LLC” and advised the Court of same on April 5, 2021. (ECF Nos. 294, 295). This further

  supports the assertion that non-party Liquidia is truly vested in the outcome of this litigation, as

  the name “RareGen” no longer signals that only the wholly owned subsidiary of Liquidia is

  involved in this litigation. Moreover, should Plaintiffs fail in their claims, Liquidia’s wholly

  owned subsidiary, Plaintiff RareGen (now Liquidia PAH), will be hindered from obtaining

  significant profits from the sale of generic treprostinil.     The reverse is also true, as Plaintiff



                                                    5
  ME1 35909543v.6
Case 3:19-cv-10170-BRM-LHG Document 298 Filed 04/06/21 Page 6 of 7 PageID: 12410




  RareGen (now Liquidia PAH) stands to earn significant profits if it were to succeed in its

  underlying claims.

             One need not look further than the First Amended Complaint to come to this conclusion.

  There, Plaintiffs alleged that Defendant earned nearly two billion dollars over the past three

  years just from the sale of Remodulin®.2 (ECF No. 178 ¶ 6). Hence, Plaintiffs stand to earn

  significant revenue should they succeed in the underlying action. By the same token, Liquidia,

  as Plaintiff RareGen’s (now Liquidia PAH) parent company, stands to benefit from the success

  of its wholly owned subsidiary. Hence, it is disingenuous to presume that Liquidia would gain

  nothing if Plaintiffs are successful.

             This sentiment was echoed by the United States Supreme Court in Copperweld Corp. v.

  Independence Tube Corp, 467 U.S. 752 (1984). There, while discussing parent companies and

  their wholly owned subsidiaries in the antitrust context, the Court held that “[a] parent and its

  wholly owned subsidiary have a complete unity of interest. Their objectives are common, not

  disparate; their general corporate actions are guided or determined not by two separate corporate

  consciousnesses, but one.” Copperweld, 467 U.S. at 771-72 (emphasis added). Accordingly, the

  Special Master is not persuaded that Liquidia has no interest in the outcome of this litigation.

             Next, Liquidia has not presented any argument or evidence to show that requiring it to

  bear the cost of compliance with the subpoena would be a “significant expense.” Liquidia only

  explains that “significant expenses” should be borne by the party seeking the discovery.

  (Liquidia Br. at 1). However, aside from stating the overall cost of $45,000, Liquidia does not

  explain how this amount is significant within the meaning of the law. Liquidia is a large

  company, which, as R.J. Reynolds Tobacco’s progeny has explained, has the ability to bear the

  cost of production. See Magna Mirrors of Am. v. Pittsburgh Glass Works, LLC, 2012 WL

  2   Remodulin® is Defendant’s branded version of generic treprostinil.

                                                            6
  ME1 35909543v.6
Case 3:19-cv-10170-BRM-LHG Document 298 Filed 04/06/21 Page 7 of 7 PageID: 12411




  4904515, at *3 (W.D. Pa. Oct. 15, 2012) (ordering non-party to comply with subpoena and bear

  the cost of production based on its corporate size). Therefore, while $45,000 can generally be

  considered a large sum of money by some, Liquidia has not made any showing that this sum of

  money is relatively significant to it.

           Finally, this matter is of some public importance as it seeks to make a drug more readily

  available to patients. Accordingly, all three factors weigh in favor of Liquidia complying with

  the subpoena and bearing its own costs.

                                             IV.     ORDER

           For the foregoing reasons, it is on this 6th day of April, 2021,

           ORDERED that Defendant’s Motion to Compel Non-Party Liquidia Technologies, Inc.

  to Bear the Cost of Responding to Defendant’s Subpoena is hereby GRANTED; it is further

           ORDERED that Liquidia Technologies, Inc. shall comply with the Defendant’s

  subpoena, consistent with the parties’ prior agreement on search terms, within thirty (30) days of

  this Order; and it is further

           ORDERED that Liquidia Technologies, Inc. shall be responsible for its own costs and

  fees associated with complying with Defendant’s subpoena.

           SO ORDERED.

                                                   _/s/ Jose L. Linares________________________
                                                   Hon. Jose L. Linares, U.S.D.J. (Ret.)




                                                     7
  ME1 35909543v.6
